DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 8, and 17 are objected to because of the following informalities:  
In Claim 3, "being calculated" should instead read "is calculated"
In Claim 8, ”the localization information of the element” should instead read “localization information of the element” as there is not antecedent basis for localization information of the element in the claim.
In Claim 17, "a pose of the sensor data in map coordinate system" should instead read "a pose of the sensor data in a map coordinate system"
In Claim 17, “constructing unit” should instead read “a constructing unit”
In Claim 17, “eigenvalue calculating unit” should instead read “an eigenvalue calculating unit”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "an obtaining module configured to obtain localization information" in Claim 14, 
(b) "a receiving module configured to receive sensor data" in Claim 14, 
(c) "a calculating module configured to calculate an uncertainty value" in Claim 14, and
(d) "a selecting module configured to select a map" in Claim 14,
because the claim limitations use the generic placeholder “module” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The corresponding structure of limitations (a), (b), (c), and (d) is not clear, see Claim Rejections under 112(b) below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4, 10, and 17, the limitation calculating/calculate “a pose of the sensor data in a map coordinate system” renders the claim indefinite. Particularly, it is not clear what the term “pose of the sensor data” actually represents, and whether it is some pose of the moving object or sensor when the data was received, or is related to the pose of some detected object or sensor output, or something else entirely. The scope of the function and meaning within the rest of the claim is therefore indefinite. For the purposes of examination, the term is interpreted as data comprising at least position data of an element detected by a sensor.
Claims 5-7, 11-13, and 18-20 
Regarding Claim 9, the limitation “wherein the pose includes a two dimensional location and a heading angle” renders the claim indefinite. The claim previous recites “a pose of the moving object” as well as “a pose of the element.” It is not clear if “the pose” then refers to that of the object, or the element, or both, or something else. Therefore the claim is indefinite.  For the purposes of examination, the phrase is interpreted as referring to the pose of the moving object. 
Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 9 and for failing to cure the deficiencies listed above.
Regarding Claim 14, claim limitations (a) "an obtaining module,” (b) "a receiving module,” (c) "a calculating module,” and (d) "a selecting module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification ¶0009, 0010, and 0047-0051 recite the various modules, but do not recite any corresponding structure. It is not clear whether the limitations correspond to a computer process, or other circuitry, or if some modules corresponding to sensors or other hardware. It is noted that ¶0054-0065 recite various hardware but this language is not clearly linked to or identified as the “modules” recited. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, all limitations (a) through (d) are interpreted a computer processor and algorithms for performing the functions.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 14 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1 and 14, the claims recite functions for obtaining localization information of a moving object, receiving sensor data, calculating an uncertainty value of the sensor data, and selecting a map from a plurality of maps. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed by a human mind (or by a human using pen and paper, see MPEP 2106.04(a)(2)(III)). Particularly, the functions pertain to observation or receiving of the input data and evaluation and decision-making to select a map, which analysis and decision making could be done purely mentally or as an exercise on pen and paper using standard Cartesian coordinate techniques. Thus the claims recite a mental process. 
This judicial exception is not integrated into a practical application. The additional elements in the claims are the method being “computer-implemented” in Claim 1 and the “modules” in Claim 14 (interpreted as a computer and algorithms for the functions – see Claim Rejections under 112(b)). These elements are recitations of generic computer components and their use, recited at a high level of generality. The claims do not provide an improvement in computer hardware, and the claims act as mere instructions to “apply” the functions using a generic computer as a tool to perform the functions (see MPEP 2106.05(f)). Therefore the abstract idea is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the method being “computer-implemented” in Claim 1 and the “modules” in Claim 14. These additional elements are generic recitations of computer components that act as a tool to perform the claimed functions, and 
Regarding Independent Claim 8, the claim recites functions for obtaining localization data, receiving sensor data, calculating the localization information of an element in the environment, calculating an uncertainty value, and selecting a map. These functions, under their broadest reasonable interpretation, are a mental process, pertaining to the reception, evaluation, and judgment of data regarding a moving object in an environment. 
This judicial exception is not integrated into a practical application. The additional elements in the claims are the method being “computer-implemented” and receiving the sensor data from a sensor, wherein the sensor is mounted on the moving object. For the additional element of the computer, this is a recitation of the use of a generic computer, recited at a high level of generality. The claims do not provide an improvement in computer hardware, and the claims act as mere instructions to “apply” the functions using a generic computer as a tool to perform the functions. For the receiving of the sensor data, this element is mere data gathering which amounts to insignificant extra-solution activity need to perform the abstract idea (see MPEP 2106.05(g)). Therefore the abstract idea is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the method being “computer-implemented” and receiving the sensor data from a sensor, wherein the sensor is mounted on the moving object. For the computer, this is a generic recitation of the use of a computer, acting as a tool to perform the claimed functions, and therefore for the same rationale as recited above, the claim does not recite “significantly more” than the abstract idea as in Alice. For the receiving of the sensor data from a sensor on the moving object which was determined to be insignificant extra-solution activity, this is re-evaluated and determined to be well-understood, routine, and conventional in the art 
Dependent Claims 2-7, 9-13, and 15-50 do not recite further limitations that integrate the judicial exception into a practical application or amount to significantly more.
Claims 2, 9, and 15 further narrow the localization information, which is a further detail of the mental process.
Claims 3 and 16 recite the uncertainty value is calculated according to pose, which is further detail of the mental process step of calculating the uncertainty value.
Claims 4, 10, and 17 recite additional functions to calculate pose of sensor data, construct a covariance matrix, calculate a maximum eigenvalue and set the uncertainty value. These functions are further mental processes as a human mind could perform the steps of evaluation of data, and/or mathematical concepts for the constructing of a matrix (see MPEP 2106.04(a)(2)(I)). It is noted that Claim 17 recites these functions performed by various “units” making up the calculating module, however per the interpretation of the module under 112(f) and analysis above these are generic computer components, and therefore do no integrate the abstract idea into a practical application or amount to significantly more.
Claims 5, 11, and 18 further recite the specific mathematical denotations and define the pose and covariance matrix of the sensor data. These are further details of a mental process and/or mathematical concepts, as a human can perform matrix operations mentally or with the aid of pen and paper, and alternatively the claim defines mathematical relationships, formulas, or calculations (see MPEP 2106.04(a)(2)(I)).
Claims 6, 7, 12, 13, 19, and 20 further narrow the selecting step, which is additional detail of the mental process. It is noted that Claims 19 and 20 recite these functions performed by various “units” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication US2014/0350839A1 (Pack et al.).

Regarding Claim 1, Pack et al. discloses a computer-implemented method (see [0010, 0121] functions executed on a computer processor) for selecting a map from a plurality of maps (see [0084] selecting a particular particle 340n) having different resolution (see [0071] each particle can have one or more maps, i.e. for the case of only an occupancy grid map which [0077-0078] has a grid cell with a certain size, and only a feature map which (Figure 6, [0073]) is a collection of points, the maps have a different smallest interval (grid cell vs point) of resolution) for a moving object (see [0084] to drive a robot), the method comprising:
obtaining localization information of the moving object (see [0082] odometry and/or an inertial measurement unit (IMU) are used to obtain the movement/path);
(see [0092] camera 420 detecting feature points);
calculating an uncertainty value representing an uncertainty of the sensor data (see [0088] each particle is given a weight representing the accuracy of position with respect to sensor data, i.e. representing the uncertainty of the data relative to robot position); and
selecting the map from the plurality of maps having the different resolutions (see [0084] the selecting of the particle) according to the localization information (see [0082] the particles are sampled from the robot motion model 360 which is based on the odometry or IMU (localization information)) and the uncertainty value representing the uncertainty of the sensor data (see [0084, 0088] the selection based on the highest weight).

Regarding Claim 2, Pack et al. discloses the method according to claim 1, wherein the localization information of the moving object is represented by a pose of the moving object, wherein the pose includes a two dimensional location and a heading angle (see [0082] the position/pose of the moving object characterized by rotation angle and translation, and see Figure 6, on a 2D plane representation).

Regarding Claim 3, Pack et al. discloses the method according to claim 2, wherein the uncertainty value representing the uncertainty of the sensor data being calculated according to the pose of the moving object (see [0088] the weight representing accuracy of a feature based on robot position).

Regarding Claim 8, Pack et al. discloses a computer-implemented method (see [0010, 0121] functions executed on a computer processor) for selecting a map from a plurality of maps (see [0084] selecting a particular particle 340n which [0071] each have associated map data) having different (see [0071] each particle can have one or more maps, i.e. for the case of only an occupancy grid map which [0077-0078] has a grid cell with a certain size, and only a feature map which (Figure 6, [0073]) is a collection of points, the maps have a different smallest interval (grid cell vs point) of resolution) for a moving object (see [0084] to drive a robot), the method comprising:
obtaining localization information of the moving object (see [0082] odometry and/or an inertial measurement unit (IMU) are used to obtain the movement/path);
receiving sensor data representing an element in the environment from a sensor (see [0092] camera 420 detecting feature points), wherein the sensor is mounted on the moving object (see Figure 1A, [0069] camera 420 on the robot);
calculating the localization information of the element in the environment according to the localization information of the moving object and the sensor data (see [0092] using the camera an estimated 3D location of the feature point can be determined as a direction vector from the robot, i.e. from the localization information);
calculating an uncertainty value representing an uncertainty of the sensor data (see [0088] each particle is given a weight representing the accuracy of position with respect to sensor data, i.e. representing the uncertainty of the data relative to robot position); and
selecting the map from the plurality of maps having the different resolutions (see [0084] the selecting of the particle) according to the uncertainty value of the sensor data (see [0084] the selecting according to highest weight) and the localization information of the element (see [0088] the weight being based on the difference between feature location and an expectation, i.e. the localization information of the element).

Regarding Claim 9, Pack et al. discloses the method according to claim 8, wherein the localization information of the moving object is represented by a pose of the moving object (see [0082] the odometry and/or IMU information representing translation and rotation data), wherein the localization information of the element is represented by a pose of the element (see [0092] localization information for the feature point including a vector from the robot, i.e. a relative attitude/position), and wherein the pose includes a two dimensional location and a heading angle (see [0082] the pose of the moving object characterized by rotation angle and translation, and see Figure 6, on a 2D plane representation).

Regarding Claim 14, Pack et al. discloses an apparatus configured to select a map from a plurality of maps (see [0084] selecting a particular particle 340n which [0071] each have associated map data) having different resolutions (see [0071] each particle can have one or more maps, i.e. for the case of only an occupancy grid map which [0077-0078] has a grid cell with a certain size, and only a feature map which (Figure 6, [0073]) is a collection of points, the maps have a different smallest interval (grid cell vs point) of resolution) for a moving object (see [0084] to drive a robot), the apparatus comprising:
an obtaining module (see [0010, 0121] all claimed modules/units as functions executed on a computer processor unless indicated otherwise) configured to obtain localization information of the moving object (see [0082] odometry and/or an inertial measurement unit (IMU) are used to obtain the movement/path);
a receiving module configured to receive sensor data from a sensor (see [0092] camera 420 detecting feature points);
a calculating module configured to calculate an uncertainty value representing the uncertainty of the sensor data (see [0088] each particle is given a weight representing the accuracy of position with respect to sensor data, i.e. representing the uncertainty of the data relative to robot position); and
(see [0084] the selecting of the particle) according to the localization information (see [0082] the particles are sampled from the robot motion model 360 which is based on the odometry or IMU (localization information)) and the uncertainty value representing the uncertainty of the sensor data (see [0084, 0088] the selection based on the highest weight).

Regarding Claim 15, Pack et al. discloses the apparatus according to claim 14, wherein the localization information of the moving object is represented by a pose of the moving object, the pose including a two dimensional location and a heading angle (see [0082] the position/pose of the moving object characterized by rotation angle and translation, and see Figure 6, on a 2D plane representation).

Regarding Claim 16, Pack et al. discloses the apparatus according to claim 15, wherein the uncertainty value representing the uncertainty of the sensor data is calculated according to the pose of the moving object (see [0088] the weight representing accuracy of a feature based on robot position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2014/0350839A1 (Pack et al.) in view of Published Application US2017/0326739A1 (Nakazato et al.).
Regarding Claim 4, Pack et al. discloses 
calculating a pose of the sensor data in a map coordinate system (see [0092] the x, y, z data of the feature point in the feature map of the environment, i.e. the map’s coordinate system);
constructing a covariance matrix of the pose of the sensor data (see [0094] for each landmark feature generating a feature state and a covariance matrix).

Pack et al. further discloses the covariance matrix representing the uncertainty of the feature state (see [0094]) and the weight representing an uncertainty (see [0088] the weight based on position accuracy, i.e. positional uncertainty).

Pack et al. does not explicitly recite the method according to claim 3, wherein calculating the uncertainty value further comprises:
calculating a maximum eigenvalue of the covariance matrix; and


	However Nakazato et al. teaches a technique in evaluating an environment (see Figure 1, 8, [0024]), comprising
calculating a maximum eigenvalue of the covariance matrix (see [0120] the maximum eigenvalue of the covariance matrix determined); and
setting the uncertainty value representing the uncertainty of the sensor data to be the maximum eigenvalue (see [0120-0121] the maximum eigenvalue is used to compare against a predetermined threshold and the measuring process is repeated to get more data until the value is equal to or lower than the threshold. I.e. the maximum eigenvalue is set to represent the overall uncertainty of the system for the purpose of the comparison).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Pack et al. and map weight value to be an uncertainty value as is calculated by the technique taught in Nakazato et al., with the motivation of enhancing map accuracy and usefulness by ensuring a particular threshold of certainty in sensor data while taking tendencies of equipment into account (see [0120-0121]).

Regarding Claim 10, Pack et al. discloses
calculating a pose of the sensor data in a map coordinate system (see [0092] the x, y, z data of the feature point in the feature map of the environment, i.e. the map’s coordinate system);
constructing a covariance matrix of the pose of the sensor data (see [0094] for each landmark feature generating a feature state and a covariance matrix).

Pack et al. further discloses the covariance matrix representing the uncertainty of the feature state (see [0094]) and the weight representing an uncertainty (see [0088] the weight based on position accuracy, i.e. positional uncertainty).

Pack et al. does not explicitly recite the method according to claim 9, wherein calculating the uncertainty value further comprises:
calculating a maximum eigenvalue of the covariance matrix; and
setting the uncertainty value representing the uncertainty of the sensor data to be the maximum eigenvalue.

	However Nakazato et al. teaches a technique in evaluating an environment (see Figure 1, 8, [0024]), comprising
calculating a maximum eigenvalue of the covariance matrix (see [0120] the maximum eigenvalue of the covariance matrix determined); and
setting the uncertainty value representing the uncertainty of the sensor data to be the maximum eigenvalue (see [0120-0121] the maximum eigenvalue is used to compare against a predetermined threshold and the measuring process is repeated to get more data until the value is equal to or lower than the threshold. I.e. the maximum eigenvalue is set to represent the overall uncertainty of the system for the purpose of the comparison).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Pack et al. and map weight value to be an uncertainty value as is calculated by the technique taught in Nakazato et al., with the motivation of enhancing map accuracy and usefulness by ensuring a particular threshold of certainty in sensor data while taking tendencies of equipment into account (see [0120-0121]).

Regarding Claim 17, Pack et al. discloses 
a pose calculating unit configured to calculate a pose of the sensor data in map coordinate system (see [0092] the x, y, z data of the feature point in the feature map of the environment, i.e. the map’s coordinate system);
constructing unit configured to construct a covariance matrix of the pose of the sensor data (see [0094] for each landmark feature generating a feature state and a covariance matrix).

Pack et al. further discloses the covariance matrix representing the uncertainty of the feature state (see [0094]) and the weight representing an uncertainty (see [0088] the weight based on position accuracy, i.e. positional uncertainty).

Pack et al. does not explicitly recite the apparatus according to claim 16, wherein the calculating module further comprises:
eigenvalue calculating unit configured to calculate a maximum eigenvalue of the covariance matrix and 
a setting unit configured to set the uncertainty value representing the uncertainty of the sensor data to be the maximum eigenvalue.

However Nakazato et al. teaches a technique in evaluating an environment (see Figure 1, 8, [0024]), comprising
eigenvalue calculating unit (see [0023, 0037]) configured to calculate a maximum eigenvalue of the covariance matrix (see [0120] the maximum eigenvalue of the covariance matrix determined) and 
 (see [0120-0121] the maximum eigenvalue is used to compare against a predetermined threshold and the measuring process is repeated to get more data until the value is equal to or lower than the threshold. I.e. the maximum eigenvalue is set to represent the overall uncertainty of the system for the purpose of the comparison).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Pack et al. and map weight value to be an uncertainty value as is calculated by the technique taught in Nakazato et al., with the motivation of enhancing map accuracy and usefulness by ensuring a particular threshold of certainty in sensor data while taking tendencies of equipment into account (see [0120-0121]).

Allowable Subject Matter
Claims 5-7, 11-13, and 18-20 are rejected under 112(b) and 101, and objected to as being dependent upon a rejected base claim, and Claim 8 is objected to for minor informalities, but would be allowable if rewritten to overcome the rejections under 112 and 101 and objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding Claims 5, 11, and 18, prior art US2014/0350839A1 (Pack et al.) and US2017/0326739A1 (Nakazato et al.) teach the limitations of Claims 1-4, 8-10, and 14-17 (see Mapping above).
NPL Publication “Localization of Mobile Robots Using Odometry and an External Vision Sensor” (Pizarro et al.) teaches a technique of calculating an uncertainty for a future moving object position based on pose information (see p. 3669).
Publication CN102402225A teaches transformations between a global and robot coordinate system (see [0054]) and determining of a covariance matrix related to a robot and object (see [0048]).
However the prior art does not disclose or render obvious a method/apparatus:

    PNG
    media_image1.png
    759
    629
    media_image1.png
    Greyscale

The combination of limitations defining the particular calculation of P’s covariance matrix as defined by constituent variables in combination with the limitations for the determining of the uncertainty value and selection of a map is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 5, 11, and 18 would be allowable. The subject matter of Claims 6, 7, 12, 13, 19, and 20 would also therefore be allowable as being dependent on Claims 5, 11, or 18.

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
CN102402225A teaches subject matter including transformations between a global and robot coordinate system (see e.g. [0054]).
US-20040122588-A1 teaches subject matter including a vehicle using maps of varying levels of detail and position sensor data to select a map (see e.g. Figures 1, 4, [0066]).
US-20170307751-A1 teaches subject matter including selecting the most accurate map data based on a plurality of sensor inputs (see e.g. Claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619